Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final Office action is in reply to the amendments/remarks filed 3/16/2022.
Claims 1-24 are pending.
Response to Arguments/amendments
Applicant’s amendments to the claims overcome the 35 USC 101 rejection; it has been withdrawn.
As it relates to the 35 USC  102(a)(2) and 103 rejection, applicant argues the amended claims, however applicant’s amendments necessitated new grounds of rejection, therefore, the arguments are moot. Examiner has modified the rejection and addressed each the claims as noted below in this Final Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stout, US Patent Application Publication No US 2014/0108308 A1, in view of Chevalier et al., US Patent Application Publication No US 2015/0127565 A1.

With respect to Claims 1, 8 and 15,
Stout discloses,
(a) receiving, by a processor, a description from a source; (¶2: “…data extracted and combined from a variety of differing source origins and types…”; ¶78: “...By combining structured data (job application), semi-structured data (social graphs and data) and unstructured data (resume, job description, etc.), the system could analyze and identify matching job postings for an individual's skills and experience…”)
(b) analyzing, by the processor, a plurality of data from a plurality of user equipment’s, wherein the plurality of data comprises at least words and phrases from at least one of emails, documents, messages, and electronic communications maintained by the plurality of user equipments for a number, frequency, and quantity of words or phrases contained in the plurality of data, wherein each one of the plurality of user equipments is associated with a user;; (¶8: “…extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents…”;¶78: “…analyze and identify matching job postings for an individual's skills and experience..”;)
(c) removing, by at least one of the plurality of user equipments, one or more of the at least words and phrases from the analyzing; (¶13: “...(1) the extraction of relevant relationship features for an individual and a potential match using multiple sources of data of varying types and qualities....”; ¶37: “...automatic extraction algorithms can improve accuracy and reliability of data...”;¶45: “... The classification system uses the topic models as well as the various raw and unsupervised extracted data as well as manually generated and supervised training data in an unsupervised fashion to generate an abstract representation of relevant relationship features...”)
(d) determining, by the processor, an expertise associated with of each one of the users associated with the plurality of user equipments, wherein the determining comprises comparing the number, frequency, and quantity of words or phrases contained in the plurality of data that is associated with a particular user with the number, frequency, and quantity of words or phrases contained in the plurality of data that is associated with each one of the users(¶49: “...e processing of an individual's attributes against personality classifiers, sentiment classifiers, topic models, reading/writing level measures (such as Flesch/Kinkaid or Gunning Fog), age, education level (high school, 2 year, 4 year, masters, PhD), college education type (community college, state, ivy league, etc.), multiple colleges...”...a score is generated using various classifications and models...”;¶78: “...he system could analyze and identify matching job postings for an individual's skills and experience)


Stout discloses all of the above limitations, Stout does not distinctly describe the following limitations, but Chevalier however as shown discloses,
(e) determining, by the processor, a correspondence between the determined expertise of each one of the users and the description; (¶146: “…second degree contacts who are interested in the posted job listing may request an introduction to the user who posted the job through their direct contact (the user's first degree contact)… the SMP may display all jobs posted at contacts' employers to a user, so a user would see all jobs posted by companies where their contacts are employed…”;¶158: “…a recruiter 325 may wish to join the SMP 305 and become part of the people network 312…”;¶239: “…users 1460 and 1470 are positively linked to user 1410, such as by request of user 1410 for example. This may be a result of friendship, other social bonds, or a result of referral to the system by one of the users. User 1460 is also positively linked to each of users 1450 and 1465, each being linked to each other…”)
 (f) transmitting, by the processor, a second data to at least one of the plurality of users that is associated with the plurality of data determined as having the correspondence(--(Fig 3a, #353 “candidate platform join request”, #361 Job info”; ¶146: “…second degree contacts who are interested in the posted job listing may request an introduction to the user who posted the job through their direct contact (the user's first degree contact)… the SMP may display all jobs posted at contacts' employers to a user, so a user would see all jobs posted by companies where their contacts are employed…”)
Stout teaches a method/system for combining data for identifying compatibility whereby scores are calculated from data extracted and combined from a variety of differing source origins and types. Chevalier discloses a method/system for accessing and determining social data associated with a candidate. Stout and Chevalier are directed to the same field of endeavor since they are related to matching people, companies, organizations and/or the like. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for extracting and combining data of Stout to include the method/system for accessing and determining social data as taught by Chevalier since it allows for sharing information with contacts based on social graph data/links/relationships (¶140, ¶146, ¶419, ¶622, ¶650).

With respect to Claims 2, 9, and 16,
Stout and Chevalier disclose all of the above limitations, Stout further discloses,
wherein the description is at least one of an area of expertise, a job posting, a job description, a qualification, a certification, and technical area. (¶78: “…analyze and identify matching job postings for an individual's skills and experience...”)


With respect to Claims 3, 10 and 17,
Stout and Chevalier disclose all of the above limitations, Stout further discloses,
wherein the plurality of users is based on at least one of a list of contacts, social network connections, telephone calls, text messages, calendar appointments, emails, and company personnel lists.(¶38: “…Twitter.TM. and Facebook.TM., for example, include a social graph that is available through APIs that allow the identification of connections and natural relationships to other users within the respective system. Depending on the data source, such connections provide different information about an individual in the social network system…”)

With respect to Claims 4, 11 and 18,
Stout and Chevalier disclose all of the above limitations, Stout further discloses,
wherein the second data comprises at least one of an email messages, a text message, and an introduction request from the source of the description to the at least one of the plurality of users having the determined correspondence. (¶77: “… with job matching the job applicant is searching for a matching open job position. Finding the proper match traditionally involves searching multiple job posting sources and applying to a position by providing only limited information to the potential employee in the form of a cover letter and resume…”)


With respect to Claims 5, 12 and 19,
Stout and Chevalier disclose all of the above limitations, Stout further discloses,
wherein the at least one of the plurality of users is known to the source.(¶74: “…By combining structured data (user surveys), semi-structured data (social graphs and data) and unstructured data (team member resumes and other publicly available data), the system could analyze and report on personality match fit (extrovert/introvert compatibility, emotional stability, educational/intelligence levels, etc.) as well as skill set gaps and overlaps…”;¶75: “…team choices are evaluated by the set of members of the team…”;¶80: “…potential team members are evaluated from a known universe of employees…”)

With respect to Claims 6 and 13,
Stout and Chevalier disclose all of the above limitations, Stout further discloses,
wherein the at least one of the plurality of users is unknown to the source.(¶48: “…random pairs of individuals could be used to simulate expected unsuccessful relationships…”;¶49: “…these distance measure and relevant features are processed with a classifier or regression algorithm to identify the decision boundary on the predicted successfulness…”)

With respect to Claims 7, 14 and 20,
Stout and Chevalier disclose all of the above limitations Chevalier further discloses,
wherein the plurality of data is inaccessible by the source (¶549: “…the Engine may be configured to restrict registration of web user responses and/or interactions for a given, unique web user…”;¶621: “…the SMP may encrypt all incoming and/or outgoing communications and may serve as node within a virtual private network (VPN) with a wider communications network. The cryptographic component facilitates the process of "security authorization" whereby access to a resource is inhibited by a security protocol wherein the cryptographic component effects authorized access to the secured resource…”; claim 68: “…network access credentials…”)
Stout teaches a method/system for combining data for identifying compatibility whereby scores are calculated from data extracted and combined from a variety of differing source origins and types. Chevalier discloses a method/system for accessing and determining social data associated with a candidate. Stout and Chevalier are directed to the same field of endeavor since they are related to matching people, companies, organizations and/or the like. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for extracting and combining data of Stout to include the access credentials as taught by Chevalier since it allows for the secure transmission of information across communications network (¶621, claim 68).

With respect to Claim 21,
Stout discloses,
(a) receiving, by a processor, a description from a source; (¶2: “…data extracted and combined from a variety of differing source origins and types…”; ¶78: “...By combining structured data (job application), semi-structured data ( social graphs and data) and unstructured data (resume, job description, etc.), the system could analyze and identify matching job postings for an individual's skills and experience…”)
(b) analyzing, by the processor, a plurality of data from a plurality of user equipments, wherein the plurality of data comprises at least words and phrases from at least one of emails, documents, messages, and electronic communications  maintained by the plurality of user equipments for a number, frequency, and quantity of words or phrases contained in the plurality of data, wherein each one of the plurality of user equipments is associated with a user; (¶8: “…extracting patterns out of unstructured data. Unstructured data largely indicates freeform text, and may include content such as books, journals, documents, metadata, health records, audio, video, files, e-mail messages, Web pages, or word processor documents…”;¶78: “…analyze and identify matching job postings for an individual's skills and experience..”)
(c) removing, by at least one of the plurality of user equipments, one or more of the at least words and phrases from the analyzing;  (¶13: “...(1) the extraction of relevant relationship features for an individual and a potential match using multiple sources of data of varying types and qualities....”; ¶37: “...automatic extraction algorithms can improve accuracy and reliability of data...”;¶45: “... The classification system uses the topic models as well as the various raw and unsupervised extracted data as well as manually generated and supervised training data in an unsupervised fashion to generate an abstract representation of relevant relationship features...”)
(d) determining, by the processor, an expertise associated with of each one of the users associated with the plurality of user equipments, wherein the determining comprises comparing the number, frequency, and quantity of words or phrases contained in the plurality of data that is associated with a particular user with the number, frequency, and quantity of words or phrases contained in the plurality of data that is associated with each one of the users; ¶49: “...e processing of an individual's attributes against personality classifiers, sentiment classifiers, topic models, reading/writing level measures (such as Flesch/Kinkaid or Gunning Fog), age, education level (high school, 2 year, 4 year, masters, PhD), college education type (community college, state, ivy league, etc.), multiple colleges...”...a score is generated using various classifications and models...”;¶78: “...he system could analyze and identify matching job postings for an individual's skills and experience)
Stout discloses all of the above limitations, Stout does not distinctly describe the following limitations, but Chevalier however as shown discloses,
(e) determining, by the processor, whether there is (i) a correspondence between the determined expertise of each one of the users  and the description or (ii) that there is no correspondence between the determined expertise of each one of the users  and the description; (¶146: “…second degree contacts who are interested in the posted job listing may request an introduction to the user who posted the job through their direct contact (the user's first degree contact)… the SMP may display all jobs posted at contacts' employers to a user, so a user would see all jobs posted by companies where their contacts are employed…”;¶158: “…a recruiter 325 may wish to join the SMP 305 and become part of the people network 312…”;¶239: “…users 1460 and 1470 are positively linked to user 1410, such as by request of user 1410 for example. This may be a result of friendship, other social bonds, or a result of referral to the system by one of the users. User 1460 is also positively linked to each of users 1450 and 1465, each being linked to each other…”)
 (f) transmitting, by the processor, a second data to the plurality of user's user equipment’s, wherein in the second data is a request for a connection and the description; --(Fig 3a, #353 “candidate platform join request”, #361 Job info”; ¶146: “…second degree contacts who are interested in the posted job listing may request an introduction to the user who posted the job through their direct contact (the user's first degree contact)… the SMP may display all jobs posted at contacts' employers to a user, so a user would see all jobs posted by companies where their contacts are employed…”)
g) determining, by the plurality of user's user equipments, a correspondence between the description and a plurality of connections, wherein the plurality of connections are maintained by the plurality of user's user equipment’s; (¶146: “…second degree contacts who are interested in the posted job listing may request an introduction to the user who posted the job through their direct contact (the user's first degree contact)… the SMP may display all jobs posted at contacts' employers to a user, so a user would see all jobs posted by companies where their contacts are employed…”;¶158: “…a recruiter 325 may wish to join the SMP 305 and become part of the people network 312…”;¶239: “…users 1460 and 1470 are positively linked to user 1410, such as by request of user 1410 for example. This may be a result of friendship, other social bonds, or a result of referral to the system by one of the users. User 1460 is also positively linked to each of users 1450 and 1465, each being linked to each other…”)
 (h) providing an option to share a subset of the plurality of connection that have a correspondence above a predetermined threshold with the source(¶196, ¶419: “…two or more different affiliate content servers might share or combine their saved site visitor data. Site visitor data might also have been previously stored by the advertisement server. For example, the site visitor data might be associated with a site visitor identifier, e.g., a cookie, the advertisement server might keep data indicating visitor characteristics associated with the identifier. In this way, the advertisement server can correlate information about the site visitor that was previously provided by one or more affiliate content servers and the advertisement server can track which ads were of interest to the site visitor. For example, if the site visitor had previously clicked on ads for java programmers, the advertisement server will have a highly relevant data point to indicate that programming jobs are of interest to that visitor…”)
Stout teaches a method/system for combining data for identifying compatibility whereby scores are calculated from data extracted and combined from a variety of differing source origins and types. Chevalier discloses a method/system for accessing and determining social data associated with a candidate. Stout and Chevalier are directed to the same field of endeavor since they are related to matching people, companies, organizations and/or the like. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for extracting and combining data of Stout to include the method/system for accessing and determining social data as taught by Chevalier since it allows for sharing information with contacts based on social graph data/links/relationships (¶140, ¶146, ¶419, ¶622, ¶650).

With respect to Claim 22,
Stout and Chevalier disclose all of the above limitations, Stout further discloses,
wherein the plurality of connections is based on at least one of a list of contacts, social network connections, telephone calls, text messages, calendar appointments, and emails(¶38: “…Twitter.TM. and Facebook.TM., for example, include a social graph that is available through APIs that allow the identification of connections and natural relationships to other users within the respective system. Depending on the data source, such connections provide different information about an individual in the social network system…”)

With respect to Claim 23,
Stout and Chevalier disclose all of the above limitations, Chevalier further discloses,
wherein the determining includes ranking the plurality of connections based on at least one of a similarity to the description and the connectedness to the plurality of connections.(¶209: “…recruiter’s affiliations…”¶211: “…recruiter’s posted jobs, affiliations, contacts, information regarding members of a group at a company seeking an employee, and/or the like may be analyzed to determine relevant candidates …relevant candidates may be determined based on the closeness of the recruiter's connection (e.g., 1st degree contact, 2nd degree contact, and/or the like) with a candidate and/or the number of connections that a candidate has with members of the group seeking an employee, and/or based on the candidate's skills
Stout and Chevalier are directed to the same field of endeavor since they are related to matching people, companies, organizations and/or the like. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system for extracting and combining data of Stout to include the method/system for accessing and determining social data as taught by Chevalier since it allows for identifying relevant candidates based on skills and the closeness of connections (¶208-¶211).

With respect to Claim 24,
Stout and Chevalier disclose all of the above limitations, Stout further discloses,
wherein the connectedness is based on an importance, job seniority, and/or relationship-strength of the connection. (¶38: “…Twitter.TM. and Facebook.TM., for example, include a social graph that is available through APIs that allow the identification of connections and natural relationships to other users within the respective system. Depending on the data source, such connections provide different information about an individual in the social network system…”)

Conclusion
References cited but not used:
Sundelin et al., US Patent Application Publication No US 2011/0055196 A1 “Data Mining electronic communications”, relating to collecting communications associated with a user to derive insights about the user.
Platakis, et al., US 2016/0314122 A1, “Identifying experts and areas of expertise in an organization”, relating retrieving data from various sources and utilizing algorithms for recognition of words and phrases from which a top number of phrases are selected as areas of expertise.
Anand et al., US 2012/0078906 A1, “Automated generation and discovery of user profiles”, relating to a knowledge-based management and sharing system organized by context for expertise-based or context-based searching and retrieval of information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
 /KIMBERLY L EVANS/ Examiner, Art Unit 3629
 
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629